IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ELIZABETH J. RODGERS TRUST           : No. 200 WAL 2019
                                            :
                                            :
PETITION OF: MARK BRADLEY                   : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.